                   Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 1 of 16

AO 106 (Rev 04110) Application for a Search Warrant (Modified: WAWD 10-26-18)



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                            Western District of Washington

                 In the Matter of the Search of
                                                                           )
           (Briefly describe the property to be searched                   )
            or identify the person by name and address)
                                                                           )             Case No.         MJ20-247
       One Cellular Phone, belonging to Scott                              )
      Anderson, phone number (206) 794-9125,                               )
            located in Seattle, Washington                                 )

                                                APPLICATION          FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property   to be searched and give its location):
 One Cellular Phone, belonging to Scott Anderson, phone number (206) 794-9125, located in Seattle, Washington

located in the                Western                 District of           W_as_hin_·
                                                                                 _,gt"--on                 , there is now concealed   (identify the
person or describe   the property    to be sei=ed):

  See Attachment A, incorporated herein by reference.

           The basis for the search under Fed. R. Crim. P. 41(c) is                (check one or more):

                   J evidence       of a crime;
                   Jcontraband,        fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   o a person       to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                                Offense Description
            18U.S.C. §§ 1341 and 2                                                        Mail Fraud
            18 U.S.C. §§ 1343 and 2                                                       Wire Fraud

           The application is based on these facts:
            ,f    See attached affidavit of FBI Special Agent Francis W. Gasper

           D Delayed notice of             days (give exact ending date ifmore than 30 days:                                          is requested
                   under 18 U.S.c. § 3103a, the basis of which is set forth on the attached sheet.

   Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented:




                                                                                              Francis W. Gasper, FBI Special Agent
                                                                                                          Printed name and title

  o The foregoing affidavit was sworn to before me and signed in my presence, or
  @ The above-named agent provided a sworn statement attesting to the truth of the foregoing affidavit by telephone.
Date:              05/14/2020
                                                                                                            Judge's signature

City and state:      Seattle, Washington                                               Mary Alice Theiler, United States Magistrate Judge
                                                                                                          Printed name and title


  USAO: xx
                 Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 2 of 16



 1
 2                                                  AFFIDAVIT

 3
     STATE OF WASHINGTON                    )
 4                                          )
 5 COUNTY OF KING                           )

 6
            I, F anci W. Ga pe , being fi           d l    o n, he eb depo e and a e a follo             :
 7
            1.       I am a Special Agen fo he Fede al B ea of In e iga ion (FBI). I ha e
 8
     been a Special Agen fo mo e han 24 ea . I am c                en l a igned o he FBI
 9
     Minneapoli Di i ion, Bi ma ck, No h Dako a office. I ha e pa icipa ed in n me o
10
     in e iga ion
11
     bo h a e and local la enfo cemen              hen e   e ed. Man of he e c ime ha e in ol ed
12
     he    e of email o o he fo m of elec onic comm nica ion . M d ie incl de he
13
     in e iga ion of financial c ime . I ha e p ima il in e iga ed financial c ime mo of m
14
     ca ee . I ha e a ended a n mbe of aining co              e ele an o financial c ime , incl ding
15
     c be c ime and he e ie of e idence eco e ed f om elec onic o age de ice                         ch a
16
     comp e and mobile elephone . Info ma ion con ained in hi affida i i ba ed pon
17
     pe onal kno ledge a i ing f om m pa icipa ion in hi in e iga ion and pon info ma ion
18
     and belief. So ce of info ma ion incl de a emen made o me b                   ep e en a i e of la
19
     enfo cemen agencie and o he            bjec / i ne e of he in e iga ion. I ha e no incl ded
20
     e e    fac kno n o me conce ning hi in e iga ion.
21
            2.       A a Special Agen           i h he FBI, I ha e a ho i    o in e iga e iola ion of
22
     fede al la . I al o ha e a ho i        o eek and e ec e fede al p oce , incl ding ea ch
23
      a an . I make hi affida i in              ppo of a ea ch a an in connec ion i h he offen e
24
     of: 1) mail f a d, in iola ion of Ti le 18, Uni ed S a e Code, Sec ion 1341 and 2; and
25
     2) i e f a d, in iola ion of Ti le 18, Uni ed S a e Code, Sec ion 1343 and 2.
26
            3.       Ba ed on m        aining, e pe ience, and he fac       e fo h in hi affida i , I
27
     belie e he e i p obable ca e o belie e ha             iola ion of Ti le 18 U.S.C.       1341, 1343,
28


      AFFIDAVIT OF FRANCIS GASPER- 1                                                UNITED STATES ATTORNEY
      USAO# 2020R00448                                                             700 STEWART STREET, SUITE 5200
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
                Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 3 of 16



 1 and 2 ha e been commi ed b Sco Ande on and o he . Addi ionall , I belie e he e i
 2 p obable ca e o ea ch he cell la elephone belonging o Ande on i h he elephone
 3 n mbe (206) 794-9125, loca ed in Sea le, Wa hing on, fo e idence of he e c ime , f i
 4 of he e c ime , and p ope    ed in commi ing he e c ime , f he de c ibed in

 5 A achmen A. P   an o R le 41 of he Fede al R le of C iminal P oced e, I am

 6 e e ing a ea ch a an fo he afo emen ioned elephone.
 7                                         I.    FACTS

 8         4.       On Ma ch 31, 2020, P.W., he o ne of a mall la fi m loca ed in Bi ma ck,

 9 No h Dako a, ecei ed an email f om an indi id al ing he name An honio Gaglio. In hi
10 email, he pe on p po ing o be Gaglio claimed o ep e en a con    c ion compan ,

11 Viking Con c ion, Inc. (he eaf e , Viking), i h a B idgepo , Connec ic , add e .
12 Acco ding o he pe on claiming o be Gaglio, Viking a looking o ell a piece of
13 con c ion e ipmen o Magn m Con ac ing, hich i loca ed in Fa go, No h Dako a.
14 The pe on claiming o be Gaglio a ked P.W. o ep e en Viking in he an ac ion, ince he
15 b e ppo edl an ed No h Dako a la o co e he ale, and a ked P.W. o c ea e he
16 ale ag eemen . The pe on p po ing o be Gaglio en hi email, and all f e email

17 de c ibed belo , o P.W. f om he email add e an hon gaglio @gmail.com. I ha e
18 con ac ed Viking, hich ha info med me ha hi email add e i no a ocia ed i h
19 Viking and ha Viking nei he e ained P.W. o ep e en i in an legal ma e no en
20 P.W. an email . A a e l , I belie e ha he pe on claiming o be Gaglio en email in
21 in e a e o fo eign comme ce, a pa of a cheme de c ibed belo        o def a d P.W. and

22 ob ain P.W.
23         5.       On Ap il 10, 2020, P.W. ecei ed ano he email f om he pe on claiming o be

24 Gaglio. In hi email, he pe on claiming o be Gaglio info med P.W. ha he con c ion
25 e ipmen b e had en P.W. a check and in i ed a o he he P.W. had ecei ed he
26 check. La e ha ame da , he pe on claiming o be Gaglio en P.W. a follo - p email
27   hich li ed a Fede al E p e acking n mbe and indica ed P.W. had igned fo he

28 package ea lie ha da .


     AFFIDAVIT OF FRANCIS GASPER- 2                                     UNITED STATES ATTORNEY
     USAO# 2020R00448                                                  700 STEWART STREET, SUITE 5200
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 4 of 16



 1         6.        P.W. in fac ecei ed he Fede al E p e     package he pe on claiming o be

 2 Gaglio had de c ibed. The package con ained a Ci ibank                        .W.

 3 la fi m in he amo n of $235,562.10. A di ec ed in an email f om he pe on claiming o
 4 be Gaglio, P.W.                                                    a ional Bank

 5 acco n , loca ed in Bi ma ck, No h Dako a, and en an email o he pe on claiming o be
 6 Gaglio a an hon gaglio @gmail.com con aining an image of bo h he check and he
 7 depo i lip. The efo e, I belie e ha , a pa of he cheme o def a d P.W., he pe on
 8 claiming o be Gaglio depo i ed o ca ed o be depo i ed a package o be en o deli e ed
 9 b a p i a e o comme cial in e a e ca ie o P.W., namel , he Fede al E p e package
10 con aining he Ci bank
11        7.    On Ap il 13, 2020, af e P.W. had

12 p po ing o be Gaglio en P.W. an email in      c ing P.W. o end h ee i e an fe ,

13 o aling $185,000, o h ee diffe en indi id al o en i ie . The e h ee indi id al o
14 en i ie  ed diffe en bank and e e loca ed in diffe en        a e . A di ec ed b        he pe on

15 claiming o be Gaglio, P.W.                                    e i e an fe       o he e h ee

16 indi id al o en i ie .
17                     a.             P.W. en a i e an fe in he amo n of $60,000 o Do ee e

18         Cole                           .                                    Woodfo e Bank

19         acco n , n mbe ******4554.

20                          b.        P.W. en a i e an fe in he amo n of $60,000 o K             al

21         Fa hion Co po a ion                                        .

22           en o K                                                       acco n , n mbe

23         *****1327.

24                          c.        P.W. en a i e an fe in he amo n of $65,000 o Sco

25         Ande on                                     .

26         Ci ibank acco n , n mbe ****0903.

27         8.       Al o on Ap il 13, 2020, he pe on claiming o be Gaglio en P.W. email

28   e   e ing ha P.W. fo         a d o Gaglio he i e an fe confi ma ion . P.W. fo         a ded he



     AFFIDAVIT OF FRANCIS GASPER- 3                                         UNITED STATES ATTORNEY
     USAO# 2020R00448                                                      700 STEWART STREET, SUITE 5200
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 5 of 16



 1   efe ence n mbe info ma ion, b         he pe on p po ing o be Gaglio in i ed P.W. end he

 2 confi ma ion info ma ion fo he i e an fe . A a e l , P.W. emailed he pe on
 3 claiming o be Gaglio h ee file con aining image of he comple ed i e .
 4         9.       On Ap il 16, 2020, BNC Na ional Bank con ac ed P.W. and info med P.W.

 5   ha he $235,562.10 Ci ibank                        ha P.W.

 6 acco n a f a d len . P.W. hen con ac ed he FBI and al o epo ed he f a d o he
 7 Bi ma ck Police Depa men . P.W., o king i h BNC Na ional Bank, al o ha con ac ed
 8   he h ee bank       he e he i e      e e en in an a emp o eco e he f nd .

 9         10.      On Ap il 17, 2020, he pe on claiming o be Gaglio en an email o P.W.

10   e   e ing ha he emaining f nd f om                                                       .W.

11   i ed o a fo      h diffe en indi id al, in a fo   h diffe en loca ion and      ili ing a fo       h

12 diffe en bank. P.W. e ponded o he email e e ing ha Gaglio p o ide P.W. i h a
13 elephone n mbe o ha P.W. co ld peak i h Gaglio. The pe on claiming o be Gaglio
14 emailed P.W. a elephone n mbe . P.W. a emp ed o call hi n mbe , b                   fo nd ha he

15 n mbe a no a o king n mbe .
16         11.      On Ap il 20, 2020, a Ci ibank ep e en a i e info med me ha Ande on had

17   ecei ed he $65,000 i e an fe f om P.W. The ep e en a i e old me ha , af e ecei ing

18   he mone , Ande on an fe ed app o ima el $5,000 o Coinba e o p cha e Bi coin. In

19 addi ion, Ande on an fe ed $2,409.89 o Ca h App and $4,427.59 o MoonPa .
20 Ande on al o made o ATM ca h i hd a al o aling $1,400. The e ca h i hd a al
21   e e made en min e apa a             o diffe en Sea le, Wa hing on, ATM loca ion ; one

22   i hd a al fo $1,000 a made a a Cha e Bank loca ion and he o he                   i hd a al a

23 made a an ATM loca ed in ide a Safe a .
24       12.  I ob ained image f om Cha e Bank and Safe a fo he e an ac ion . The e

25 image ho ha he ame indi id al, ea ing a COVID-19 ma k, cond c ed bo h
26 an ac ion . I al o ob ained A
27 indi id al pic      ed cond c ing bo h of he e ATM an ac ion appea              o ma ch A

28


     AFFIDAVIT OF FRANCIS GASPER- 4                                               UNITED STATES ATTORNEY
     USAO# 2020R00448                                                            700 STEWART STREET, SUITE 5200
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
              Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 6 of 16



 1         13.      On Ap il 21, 2020, I called Ande on, ho li e in he Sea le, Wa hing on, a

 2   he cell n mbe Ande on li ed on hi Ci ibank acco n , (206) 794-9125. D ing an ini ial

 3 con e a ion, Ande on old me ha he i e an fe he had ecei ed f om P.W.
 4   a pa of a legal e lemen fo a la i in ol ing a oman, K i a Medina, hich a

 5 filed in c iminal co in King Co n , Wa hing on. Ande on hen ended he con e a ion
 6 and e e ed ha I con ac him he ne mo ning.
 7         14.      A app o ima el 9:15 p.m. on Ap il 21, 2020, I ecei ed   o elephone call

 8 on m FBI cell phone. The n mbe di pla ed on he e call indica ed he call o igina ed in
 9 he Uni ed Kingdom. The calle poke Engli h e poo l i h a hea accen , hich
10   o nded o me a if he calle migh o iginall be f om Af ica. A app o ima el 2:40 a.m.

11 on Ap il 22, 2020, I ecei ed o addi ional elephone call , al o on m cell phone. The e
12 call appea ed o ha e been made i h a VOIP ing an a ea code a ocia ed i h No he n
13                                                                                          .

14   he backg o nd, I hea d ha o nded like a o ng child in e ac ing i h he calle . D ing

15    b e en con e a ion , Ande on ackno ledged o me ha he had p o ided m con ac

16 info ma ion o he indi id al ho had a anged he $65,000 i e an fe en o Ande on
17 acco n . Ande on al o en me an email con aining a c een ho of Ande on
18    hich con ained a c een ho of an email I had en o Ande on af e o        ini ial elephone

19 con e a ion con aining m con ac info ma ion.
20       15.   La e on Ap il 22, 2020, I called Ande on, a e e ed, a Ande on

21 cellphone n mbe ; (206) 794-9125. D ing hi econd elephone con e a ion, Ande on
22 ackno ledged ha he had lied o me abo he o ce of he mone . D ing hi
23 con e a ion, Ande on a ed ha hi gi lf iend f iend, Medina, had a ked Ande on o
24 ecei e he $65,000 fo he . Ande on a ed ha he ag eed o ecei e he i e an fe in
25 e change fo $10,000. Ande on al o ackno ledged ha he p e io l had ecei ed mone
26 fo Medina. Ande on a ed ha , on one of he e occa ion , he depo i ed a check f om a
27 clo ed acco n in o hi hen Well Fa go acco n and ecei ed o Zelle pa men ha e e
28 no a ho i ed b he pa o . Ande on aid ha , a a e l of hi ac ion , Well Fa go


     AFFIDAVIT OF FRANCIS GASPER- 5                                      UNITED STATES ATTORNEY
     USAO# 2020R00448                                                   700 STEWART STREET, SUITE 5200
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 7 of 16



 1 clo ed hi acco n . Ande on al o ackno ledged ha Ke Bank and Ump a had clo ed
 2 bank acco n belonging o Ande on d e o f a d len depo i made in o he acco n .
 3 Ande on old me ha he pe on ho made he e depo i had been a e ed b B i i h
 4 a ho i ie fo f a d.
 5           16.     Ande on old me ha , af e ecei ing he $65,000 i e an fe , he had

 6 p cha ed Bi coin and made he ATM i hd a al . Ande on en me a cha ha he had
 7 p epa ed ho ing ha Ande on did i h he $65,000 i ed b P.W. Thi cha ho      ha

 8 A                ha e of he $65,000 a    ppo ed o be $12,500.

 9           17.     M     e ie of Well Fa go bank eco d e eal ha Ande on opened a bank

10 acco n on Sep embe 16, 2019. On No embe 11, 2019, Ande on depo i ed a Del a
11 Comm ni C edi Union check f om he acco n of C.G. On Oc obe 16, 2019, Well
12 Fa go lea ned ha C.G.
13 eco d ho ha Ande on ecei ed              o Zelle an fe depo i ed in o he acco n f om

14 S.W., on No embe 7, 2019, and C.R., on No embe 12, 2019. Well Fa go la e a
15 info med b S.W.        .R.                                           made i ho

16 S.W.              .R.              When in e ie ed b Well Fa go, Ande on aid ha he

17 an fe           e e done o Ande on co ld p cha e fab ic fo S.W. and C.R. Well Fa go

18 concl ded Ande on a being e a i e and clo ed Ande on
19       18.   M e ie of Ke Bank e eal ha Ande on opened hi Ke Bank acco n on

20 Oc obe 20, 2018. The eco d ho depo i being made in o Ande on               .M.

21 When Ke Bank b anch emplo ee poke i h J.M. conce ning he depo i , J.M. a ed ha
22 he had me Ande on online and ha he depo i   e e o epa a loan. The Ke Bank

23 emplo ee ho poke i h J.M. indica ed ha J.M. eemed e emel ne o . The eco d
24   ho    ha , be     een Ma ch 22, 2019, and J l 23, 2019, Ande on en nine i e an fe             o

25 Nige ia. Ande on ini iall old Ke Bank emplo ee ha he i e an fe     e e in ended

26 fo hi gi lf iend o p cha e fab ic , b , hen e ioned f he , Ande on aid he i e
27   an fe         e e o pa fo an apa men in he Uni ed Kingdom. La e , Ande on claimed he

28 f nd       e e o pa fo an a o ne fo hi gi lf iend.



     AFFIDAVIT OF FRANCIS GASPER- 6                                     UNITED STATES ATTORNEY
     USAO# 2020R00448                                                  700 STEWART STREET, SUITE 5200
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 8 of 16



 1         19.      M     e ie of Ump a Bank eco d       ho      ha Ande on opened a bank

 2 acco n online on No embe 22, 2019. Ande on ecei ed an ACH an ac ion, on Ma ch
 3 19, 2020, fo $2,400, hich he ending bank la e info med Ump a had no been
 4 a ho i ed b he ending acco n holde . On Ma ch 26, 2020, Ande on ecei ed an ACH
 5 an ac ion fo $2,417 f om A o Bank, hich la e old Ump a ha he e e e in fficien
 6                                    Ande on i hd e half of he f nd befo e Ump              a lea ned

 7 of he p oblem , lea ing Ump a i h a lo of $2,350.70. Ande on failed o con ac
 8 Ump a o di c       hi acco n ac i i . A a e l , Ump a clo ed A

 9 Ap il 9, 2020.          eco d ho Ande on               ed he ame cellphone n mbe , (206)

10 794-9125, ha I am eeking o ea ch.
11         20.      I ha e e ie ed Woodfo e Na ional Bank eco d ela ing o Do ee e Renee

12 Cole , ho li e in he Common eal h of Vi ginia. Tho e eco d e eal ha C
13 acco n a opened on No embe 2, 2019. On Ap il 13, 2020, Cole ecei ed a $60,000
14   i e an fe f om P.W.                                                    ecei ed, Cole had a

15 balance of $225.86. On Ap il 14, 2020, Cole i hd e $5,000 in ca h f om he acco n .
16 On Ap il 15, 2020, Cole made p cha e and paid bill amo n ing o mo e han $750. The
17   ame da , Cole made          o an fe   o a Ca h App acco n                       ee e             ing

18 $2,650. Cole al o made a $900 depo i o a Wa e acco n . On Ap il 16, 2020, Cole again
19  i hd e $5,000 in ca h f om he acco n . Cole al o made ano he an fe of $4,845 o he

20 Ca h App acco n              ee e and a $999 depo i o a Wa e acco n .

21       21.   I ha e e ie ed ideo image Woodfo e Na ional Bank p o ided conce ning

22   he $5,000 ca h i hd a al f om C           acco n . I al o ob ained C

23 pho og aph f om he Common eal h of Vi ginia. The image of he indi id al making he
24   o ca h i hd a al appea o ma ch C

25         22.      On Ap il 23, 2020, I called Cole a he elephone n mbe Cole li ed on he

26 Woodfo e Na ional Bank acco n . D ing hi ini ial con e a ion, Cole a ed ha he
27 $60,000 i e an fe en b P.W. a fo a b ine Cole ope a ed i h a f iend. Cole
28   a ed ha he mone           a fo bo h pe onal and b ine       an ac ion . Cole      a ed ha he



     AFFIDAVIT OF FRANCIS GASPER- 7                                          UNITED STATES ATTORNEY
     USAO# 2020R00448                                                       700 STEWART STREET, SUITE 5200
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 9 of 16



 1 had been o king i h a f iend in Nige ia ho a in he oil b ine . Cole ackno ledged
 2 he had aken $5,000 o of he acco n in ca h, on Ap il 14, 2020, and Ap il 16, 2020.
 3 Cole a ed ha Woodfo e Na ional Bank old he he co ld onl ake $5,000 in ca h in a
 4 one-da pe iod. Cole a ed he ed he mone o pa bill and ga e ome o he f iend
 5 and famil . Cole a ed ha he F                                                    Cole      aid ha he

 6   a   ppo ed o end he e of he $60,000 i e an fe mone                    o he f iend in Af ica.

 7           23.      Cole e en all p o ided me he name and o he info ma ion fo                o

 8 indi id al in Nige ia o hom Cole had en mone . Cole aid he comm nica ed i h
 9 he e indi id al    ing Facebook Me enge . When I a ked ho el e a in ol ed in he

10   i e an fe Cole ecei ed f om P.W., Cole                       co Ande on                     me a

11 pic e of hand i en no e i h A                        add e   and info ma ion ela ing o one of he

12 indi id al in Nige ia i h hom Cole               a   o king. Cole al o e ed me a c een ho of

13   he i e info ma ion BNC Na ional Bank p o ided P.W. conce ning he $65,000 i e

14   an fe P.W. en o Ande on. I ha e e ie ed email P.W. en o he pe on claiming o

15 be Gaglio hich con ained hi ame i e an fe c een ho . Cole al o e ed me a
16 c een ho of pa of an email en b BNC Na ional Bank o P.W. ha had he efe ence
17 n mbe of he h ee i e an fe P.W. made o Cole , Ande on, and K al Fa hion
18 Co po a ion, hich P.W. had fo a ded o he pe on claiming o be Gaglio.
19           24.      Cole confi med d ing elephone con e a ion          i h me ha he $60,000 i e

20   an fe         a no he fi    mone Cole had ecei ed on behalf of he         o indi id al         ih

21   hom Cole          a   o king in Nige ia.

22           25.      Af e ini iall   peaking i h me, Cole comm nica ed i h one of he con ac

23 in Nige ia, hom he efe ed o a Om. Cole old Om ha he FBI had con ac ed Cole .
24 Om a ked Cole ha he FBI a ked abo , and al o a ked ha Cole p o ide he name and
25   elephone n mbe of he pe on f om he FBI. Cole p o ided Om hi info ma ion. Om

26   hen old Cole ha I a he ame FBI Agen                  ho had con ac ed Ande on. Cole old me

27   ha Om a           o king i h a lea         o addi ional people, o he han Ande on, in he Uni ed

28 S a e and a lea one o he indi id al in Nige ia.


     AFFIDAVIT OF FRANCIS GASPER- 8                                             UNITED STATES ATTORNEY
     USAO# 2020R00448                                                          700 STEWART STREET, SUITE 5200
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 10 of 16



 1         26.      D ing elephone con e a ion          i h me, Ande on old me ha Ande on

 2    ed hi cellphone (206) 794-9125 in all hi comm nica ion             i h Medina. Ande on old

 3 me ha he doe no o n a comp e and e hi cellphone fo all elec onic
 4 comm nica ion , incl ding incl de email. Ande on en me mo e han en email da ed
 5 be een Ap il 22, 2020, and Ap il 30, 2020. Man of he e email con ained a achmen ,
 6 incl ding c een ho of Ande on                         oogle Hango con e a ion

 7   i h Medina, and Ci ibank eco d .

 8         27.      Ba ed on m        aining and e pe ience, I kno   ha indi id al ,       ch a

 9 Ande on, in ol ed in financial c ime , ch a mail f a d and i e f a d, of en e po able
10 elec onic de ice   ch a cellphone o log on o financial acco n and email acco n .

11 Reco d of hi ac i i of en emain on he e de ice fo a long pe iod of ime.
12 II. CELLULAR TELEPHONES AND WIRELESS COMMUNICATION DEVICES
13         28.      Cell la elephone and o he         i ele   comm nica ion de ice         ch a able

14 (e.g. iPad and o he imila de ice ) a e ed fo oice and da a comm nica ion h o gh
15 cell la o Wi-Fi ignal . The e de ice end ignal h o gh ne o k of
16   an mi e / ecei e , enabling comm nica ion i h o he              i ele   de ice o      adi ional

17                                                      connec o he In e ne and in e connec               ih

18 o he de ice   ch a ca en e ainmen        em o head e ia Wi-Fi, Bl e oo h o nea

19 field comm nica ion (NFC). In addi ion o enabling oice comm nica ion , i ele
20 comm nica ion de ice offe a b oad ange of capabili ie . The e capabili ie incl de:
21
22   ecei ing, and o ing ho me age e ice (SMS) and m l i-media me aging e ice

23 (MMS) me age , o he e me age , and e-mail; aking, ending, ecei ing, and o ing
24  ill pho og aph and mo ing ideo; o ing and pla ing back a dio file ; and o ing da e ,

25 appoin men , and o he info ma ion on pe onal calenda .
26       29.   Ba ed pon m aining and e pe ience, all of he e                 pe of info ma ion ma

27 be e idence of c ime nde in e iga ion. S o ed e-mail and e me age no onl ma
28 con ain comm nica ion ela ing o c ime , b al o help iden if he pa icipan in ho e


     AFFIDAVIT OF FRANCIS GASPER- 9                                              UNITED STATES ATTORNEY
     USAO# 2020R00448                                                           700 STEWART STREET, SUITE 5200
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
             Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 11 of 16



 1 c ime . Add e book and con ac li ma help iden if co-con pi a o . Simila l ,
 2 pho og aph on a cell la elephone ma help iden if he de ice e and co-con pi a o ,
 3 ei he h o gh hi o he o n pho og aph , o h o gh pho og aph of f iend , famil , and
 4 a ocia e . Digi al pho og aph al o of en ha e embedded loca ion da a GPS info ma ion
 5   ha iden ifie     he e he pho o a aken. Thi loca ion info ma ion i helpf l beca e, fo

 6 e ample, i can ho    he e cocon pi a o mee , he e he a eled, and he e a e

 7 migh be loca ed. Calenda da a ma e eal he iming and e en of c iminal ac i i .
 8         30.      A cellphone         ed fo cell la   oice comm nica ion ill al o      picall con ain a

 9
10   elephone n mbe , da e, and ime of call made o and f om he phone. The o ed li of

11   ecen ecei ed, mi ed, and en call i impo an e idence. I iden ifie elephone

12   ecen l in con ac       i h he elephone        e and ma help iden if co-con pi a o , e abli h a

13   imeline of e en and/o iden if            ho a      ing he phone a an pa ic la ime.

14         31.      In addi ion, i ele       comm nica ion de ice     ill   picall ha e an a igned

15 n mbe and iden if ing e ial n mbe ch a an ESN, MIN, IMSI o IMEI n mbe ha
16 iden ifie he pa ic la de ice on an ne o k. Thi iden if ing info ma ion ma al o
17
18 a igned IP add e e and MAC add e . I kno ba ed on m aining and e pe ience ha
19   ch info ma ion ma be impo an e idence of ho ed a de ice, hen i a   ed, and fo

20    ha p po e i ma ha e been               ed. Thi info ma ion can be     ed o ob ain oll eco d

21 and o he b c ibe eco d , o iden if con ac b hi elephone i h o he elephone , o
22 o iden if o he elephone  ed b he ame b c ibe o p cha ed a pa of a package.

23         32.      Man       i ele     comm nica ion de ice incl ding cell la elephone             ch a

24
25 Apple iPad ma al o be               ed o b o   e and ea ch he In e ne . The e de ice ma b o               e

26
27                                          l a h o gh hi d-pa     applica ion    ch a Facebook,

28 T i e and o he          ha al o p o ide he abili       obo    e and ea ch he in e ne . Ba ed on



     AFFIDAVIT OF FRANCIS GASPER- 10                                              UNITED STATES ATTORNEY
     USAO# 2020R00448                                                            700 STEWART STREET, SUITE 5200
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
             Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 12 of 16



 1 m aining and e pe ience, I kno ha in e ne b o ing hi o ma incl de al able
 2 e idence ega ding he iden i of he e of he de ice. Thi e idence ma incl de online
 3    e name , acco n n mbe , e-mail acco n and bank acco n a            ell a o he online

 4
 5 loca ion and ea ch hi o . Sea ch hi o       i of en al able e idence ha ma help e eal a

 6
 7 al o help e eal he iden i of he pe on ing he de ice.
 8        33.   Cell la elephone and o he i ele comm nica ion de ice a e al o capable

 9                                                               a

10 comm nica e i h o he de ice ia a a ie of comm nica ion channel . The e addi ional
11 comm nica ion channel incl de adi ional cell la ne o k , oice o e in e ne p o ocol,
12   ideo confe encing ( ch a FaceTime and Sk pe), and a ide a ie        of me aging

13 applica ion ( ch a SnapCha , Wha App, Signal, Teleg am, Vibe and iMe age). I kno
14 ba ed on m aining and e pe ience ha he e a e h nd ed of diffe en me aging and
15 confe encing applica ion a ailable fo pop la cell la elephone and ha he capabili ie
16 of he e applica ion a     idel fo each applica ion. Some applica ion incl de end- o-end

17 enc p ion ha ma p e en la enfo cemen f om deciphe ing he comm nica ion                     i ho

18
19 pa      o d o o he a hen ica ion ke .

20         34.      O he applica ion facili a e m l iple fo m of comm nica ion incl ding e ,

21   oice, and ideo confe encing. Info ma ion f om he e comm nica ion app ma con i                   e

22 e idence of he c ime nde in e iga ion o he e en he ma e eal comm nica ion
23 ela ed o he c ime o e idence of ho he e of he de ice a comm nica ing i h and
24   hen ho e comm nica ion occ         ed. Info ma ion f om he e comm nica ion app ma

25 al o e eal alia name    ed b he de ice o ne ha ma lead o o he e idence.

26       35.     I kno ba ed on m aining and e pe ience ha ob aining a li of all he

27 applica ion p e en on a cellphone ma p o ide al able lead in an in e iga ion. B
28 de e mining ha applica ion a e p e en on a de ice, an in e iga o ma cond c follo -


     AFFIDAVIT OF FRANCIS GASPER- 11                                      UNITED STATES ATTORNEY
     USAO# 2020R00448                                                    700 STEWART STREET, SUITE 5200
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 13 of 16



 1   p in e iga ion, incl ding ob aining   b c ibe eco d and log o de e mine he he he

 2 de ice o ne o ope a o ha ed each pa ic la me aging applica ion. Thi info ma ion

 3 ma be ed o ppo addi ional ea ch a an o o he legal p oce o cap e ho e
 4 comm nica ion and di co e al able e idence.
 5      36.    Cellphone and o he i ele comm nica ion de ice ma al o con ain

 6 geoloca ion info ma ion indica ing he e he de ice a a pa ic la ime . Man of he e
 7 de ice ack and o e GPS and cell- i e loca ion da a o p o ide enhanced loca ion ba ed
 8   e ice , e e loca ion- a ge ed ad e i ing, ea ch e l , and o he con en . N me o

 9 applica ion a ailable fo i ele comm nica ion de ice collec and o e loca ion da a.
10 Fo e ample, hen loca ion e ice a e enabled on a handheld mobile de ice, man pho o
11 applica ion ill embed loca ion da a i h each pho og aph aken and o ed on he de ice.
12 Mapping applica ion   ch a Google Map ma o e loca ion da a incl ding li of

13 loca ion he e ha en e ed in o he applica ion. Loca ion info ma ion ma con i e
14 e idence of he c ime nde in e iga ion beca e ha info ma ion ma e eal he he a
15     pec      a a o nea he cene of a c ime a an gi en momen and ma al o e eal

16 e idence ela ed o he iden i of he e of he de ice.
17       37.    Sea ching a cell la phone o i ele comm nica ion de ice i f e             en l

18 diffe en han cond c ing a ea ch of a adi ional comp e . Agen and fo en ic e amine
19   ill a emp o e ac he con en of he cell la phone o i ele comm nica ion de ice

20    ing a a ie     of echni e de igned o acc a el cap     e he da a in a fo en icall       o nd

21 manne in o de o make he da a a ailable o ea ch fo he i em a ho i ed b he ea ch
22  a an . Thi ma in ol e e ac ing a bi -fo -bi cop of he con en of he de ice o , if

23    ch an e     ac ion i no fea ible fo an pa ic la de ice, he ea ch ma in ol e o he

24                                                                            i e      e file

25
26      em ac i i ion). If none of he e me hod a e    ppo ed b    he combina ion of ool

27 a ailable o he e amine and he de ice o be ea ched, he agen and e amine ma
28


     AFFIDAVIT OF FRANCIS GASPER- 12                                     UNITED STATES ATTORNEY
     USAO# 2020R00448                                                   700 STEWART STREET, SUITE 5200
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 14 of 16
             Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 15 of 16




 1                                            ATTACHMENT A
 2          1.      All eco d on he cell phone belonging o Sco Ande on, i h he elephone
 3 n mbe (206) 794-9125, ha ela e o iola ion of: 1) mail f a d, in iola ion of Ti le 18,
 4 Uni ed S a e Code, Sec ion 1341 and 2; and 2) i e f a d, in iola ion of Ti le 18, Uni ed
 5 S a e Code, Sec ion 1343 and 2 fo he pe iod f om No embe 1, 2018 o he p e en ,
 6 incl ding:
 7               a. all e-mail , e    me age , cha (incl ding comm nica ion in an me aging
 8                  o o he app ), o o he eco d ela ing o Viking Con                c ion, Inc., Magn m
 9                  Con ac ing, o K          al Na ional Fa hion Co po a ion;
10               b. all e-mail , e    me age , cha , o o he comm nica ion (incl ding
11                  comm nica ion in an me aging o o he app ) i h, o eco d ela ing o,
12                  an of An hon o An honio Gaglio, K i a Medina, Do ee e Cole , o FNU
13                  Om;
14               c. all eco d ela ing o he p cha e of fab ic o he oil b ine
15               d. all eco d ela ing o an          an fe of mone f om BNC Na ional Bank, o o
16                   he   be     en di po i ion of ha mone ;
17               e. all eco d ela ing o an bank acco n a Ci ibank, Well Fa go Bank,
18                  Ump       a Bank, Ke Bank, o Woodfo e Bank
19               f. all eco d ela ing o an in e iga ion b la enfo cemen , incl ding he FBI,
20                  o b an bank;
21               g. all Iden ifica ion doc men , incl ding fo ged iden ifica ion doc men , of an
22                  pe on o he han Sco Ande on;
23               h. all call hi o    and call log ;
24               i. all con ac /add e      book ;
25               j. all in e ne o b o     ing hi o ;
26               k. an calenda info ma ion o o he info ma ion of Ande on
27                    a el;
28               l. all hi o ical loca ion/GPS info ma ion;

     A achmen A o Sea ch Wa an Applica ion                                       UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     2020R00448- 1
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
               Case 2:20-mj-00247-MAT Document 1 Filed 05/14/20 Page 16 of 16




 1                 m. all pho og aph , ideo eco ding , o a dio eco ding ela ing o he i em
 2                      de c ibed in a) h o gh f) abo e;
 3                 n. all bank eco d , check , c edi ca d bill , acco n info ma ion, and o he
 4                      financial eco d ;
 5                 o. all eco d of an ac ion in ol ing c p oc           enc , incl ding Bi coin;
 6            2.        E idence of       e a ib ion ho ing ho         ed o o ned he elephone a he
 7   ime he c ime de c ibed in hi             a an     e e commi ed;
 8            3.        Reco d e idencing he         e of he In e ne P o ocol add e e o comm nica e
 9    i h Google and o he mail e e incl ding:
10                 a.   eco d of In e ne P o ocol add e e        ed;
11                 b. eco d of In e ne ac i i , incl ding fi e all log , cache , b o          e hi o        and
12
13                      en e ed in o an In e ne ea ch engine, and eco d of        e - ped eb
14                      add e e .
15
16 i em of e idence in          ha e e fo m and b        ha e e mean he ma ha e been c ea ed o
17    o ed.
18            Thi       a an a ho i e a ea ch of he pe on of Sco Ande on if nece a                    o, and
19 fo he limi ed p po e of ei ing he cell la elephone de c ibed in hi                   a an .
20            Thi       a an a ho i e a e ie of elec onic o age media and elec onicall                    o ed
21 info ma ion ei ed o copied p               an o hi      a an in o de o loca e e idence, f i , and
22 in      men ali ie de c ibed in hi          a an . The e ie of hi elec onic da a ma be
23 cond c ed b an go e nmen pe onnel a i ing in he in e iga ion, ho ma incl de, in
24 addi ion o la enfo cemen office and agen , a o ne                   fo he go e nmen , a o ne
25      ppo        aff, and echnical e pe . P          an o hi    a an , he FBI ma deli e a comple e
26 cop of he ei ed o copied elec onic da a o he c                od and con ol of a o ne           fo he
27 go e nmen and hei                ppo     aff fo hei independen e ie .
28

     A achmen A o Sea ch Wa an Applica ion                                       UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     2020R00448- 2
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
